Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicant’s amendments to claims 1-3, 5-8, 11-14, 16, 19-21, and 24 and the cancellation of claim 4.
Response to Amendment
The amendment filed on 05/09/2022 has been entered. All of the Drawing, Specification, and Claim objections are overcome. Applicant’s arguments in pages 8-14 have been fully considered and are persuasive.  The rejection under 35 USC § 102(a)(1) and 103 are withdrawn. However, the amendment to claims 1, 16 and 21 necessitated additional specification objections. 

Specification
The disclosure is objected to because of the following informalities: 
 
Pg. 10, para. 71, line 2 “first end 128” should read “second end 126”.
Pg. 10, para. 72, line 5 “second end” should read “first end 128”.
Pg. 11. para. 81, line 5 “second end 126” should read “first end 128”.
Pg. 11, para. 83, line 2 “first end 128” should read “second end 126”.

Appropriate correction is required.
Reasons for Allowance
The following is an examiner’s statement of reasons of allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention set forth in claims 1, 16, and 21.  Accordingly, the independent claims 1, 16, and 21 are allowed. The dependent claims 2-3, 5-9, 11-14, 18-20, and 22-25 are allowed due to depending claims 1, 16, and 21 respectively.

Regarding claim 1, 
Although, the prior art of record, including Cheng Qianyan (CN-107100455-A), teaches most of the claimed limitations and most of the claimed structural interaction among the claimed limitations. But the prior art of record, including Cheng Qianyan (CN-107100455-A), fails to teach or fairly suggest the structural interaction “retention extended position whereby at least a portion of the actuation member extends at least partially out of the first end of the plunger retention assembly”

Regarding claim 16, 
Although, the prior art of record, including Cheng Qianyan (CN-107100455-A), teaches most of the claimed limitations and most of the claimed structural interaction among the claimed limitations. But the prior art of record, including Cheng Qianyan (CN-107100455-A), fails to teach or fairly suggest the structural interaction “retention extended position whereby the retention plunger extends at least partially out of the first end of the plunger retention assembly” and “the retention plunger when in the retention extended position moves the latch plunger between the latch retracted position and the latch extended position”.

Regarding claim 21, 
Although, the prior art of record, including Cheng Qianyan (CN-107100455-A), teaches most of the claimed limitations and most of the claimed structural interaction among the claimed limitations. But the prior art of record, including Cheng Qianyan (CN-107100455-A), fails to teach or fairly suggest the structural interaction “extended position whereby at least a portion of the plunger extends out of the interior” and “upon movement of the pushbutton into the interior, the plunger moves towards the extended position and extends out from the first end”.

Furthermore, the prior art made of record, including, In Jin-Shik (KR-930002990-Y1), Steven L. Bivens; (US-5498039-A), Sato Tomoaki (JP-H09228715-A), Kim Sang Seop (KR-200163334-Y1), Lee Seon Kook (KR-101252697-B1), Karnutsch Elias et al. (EP-2792828-A2), teach some of the claimed limitations and some of the claimed structural interaction among the claimed limitations. But, the prior art made of record, including In Jin-Shik (KR-930002990-Y1), Steven L. Bivens; (US-5498039-A), Sato Tomoaki (JP-H09228715-A), Kim Sang Seop (KR-200163334-Y1), Lee Seon Kook (KR-101252697-B1), Karnutsch Elias et al. (EP-2792828-A2), fail to teach or fairly suggest the structural limitation “an actuation member”, “a retention extended position”, “a retention retracted position”, “a retention plunger”, “a rod”, “a pushbutton”, a retention assembly “plunger”, “a user definable distance” and the structural interactions involving these claimed limitations and as claimed in claims 1, 16, and 21 respectively. 

The examiner can find no motivation to modify the locks of Cheng Qianyan (CN-107100455-A, In Jin-Shik (KR-930002990-Y1), Steven L. Bivens; (US-5498039-A), Sato Tomoaki (JP-H09228715-A), Kim Sang Seop (KR-200163334-Y1), Lee Seon Kook (KR-101252697-B1), Karnutsch Elias et al. (EP-2792828-A2), without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

The dependent claims 2-3, 5-9, 11-14, 18-20, and 22-25 are allowed due to depending claims 1, 16, and 21 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Murray E Williams (US-3025096-A) teaches a door latch mechanism with a reciprocating bolt, the invention includes a key that is able to cancel the locking action of the lock from the outside of the locked door. The invention prevents disturbing the privacy of the room occupants and yet makes it possible to gain access in case of an emergency such as when a child locks himself in a room.
Ernest C. Kirkpatrick (US-1580611-A) teaches of a window sash lock that cannot be tampered with from the outside. The invention uses a tubular key to retract the locking bolt. The invention provides for a strong design, simple in construction, neat, and that is able to automatically lock the window sash in either a closed or in an open position.
Abraham S. Nahon (US-4400027-A) teaches a window with a recessed lock type that cannot be accessed from the interior or the exterior of the building without the use of a specially designed key to pull out the embedded locking barrel.
Alvin D. Meyer (US-2565873-A) teaches a push-push latch mechanism that includes a push button, levers, bifurcated ears, a frame plate, control switches, sliders, a leaf spring, a piano-key type, and a latch. The invention is simple in construction and instillation, reliable, requires minimum service, and can be used to control the push button of a radio receiver, a trunk cover, and door latches.
Nicholas Roy Weiland (US-6250694-B1) teaches a push-push latch for a door, where the latching and unlatching is accomplished by an inward push of a keeper towards the latch, the invention includes a latch, a housing, a beam, a compression spring, a keeper, snap legs, a hook, a flange, and a socket. The invention is simple in construction, quite in operation, and easy to assemble.
Helmut Alber (US-20090267361-A1) teaches a lock assembly for a sliding door or a window. The invention includes two sub-assemblies that include a latching system and an engagement element. The invention is noiseless, simple to manufacture, easy to handle, and can close a planar component even when latching system already was shut while said component is still open.
Frank H. Rechberg (US-20060103148-A1) teaches a push-to-open latch that is selectively moveable between a latched and unlatched positions including a latch housing, a housing bore, a pin rod shaft, a dowel, cams, a hook, and a bearing. The invention is simple, small, and can be mounted within a cabinet so as to be hidden from view and can provide large holding force.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAL SAIF/
Examiner, Art Unit 3675                                                                                                                                                                                           
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675